                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Bilfinger, Inc.,                    )
                                    )    ORDER FOR MID-DISCOVERY
              Plaintiff,            )    STATUS CONFERENCE
                                    )
      vs.                           )
                                    )
InDemand Industrial Services, LLC,  )
Mark Peterson, and Brian Smith,     )
                                    )    Case No. 1:21-cv-078
              Defendants.           )
______________________________________________________________________________

        IT IS ORDERED:

        A mid-discovery status conference will be held before the magistrate judge on November

19, 2021, at 10:00 AM. The conference will be conducted via telephone conference. To participate

in the conference, counsel shall call the following number and enter the following access code:

        Tel. No.: (877) 810-9415

        Access Code: 8992581

Parties are advised that telephone conferences may be electronically recorded for the convenience

of the Court.

        Dated this 15th day of July, 2021.


                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
